        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

KYLE VERMES                                  )
8338 Metcalf Avenue                          )
Overland Park, KS 66212                      )
                                             )
               Plaintiff,                    )      Case No.
                                             )
v.                                           )
                                             )
HOME DEPOT U.S.A., INC.                      )      JURY TRIAL DEMANDED
Serve Registered Agent:                      )
       Corporation Service Company           )
       2900 SW Wanamaker Drive               )
       Suite 204                             )
       Topeka, KS 66614                      )
                                             )
       and                                   )
                                             )
AS AMERICA, INC.                             )
Serve Registered Agent:                      )
       CT Corporation System                 )
       120 South Central Avenue              )
       Clayton, MO 63105                     )
                                             )
               Defendants.                   )

                                         COMPLAINT

       COMES NOW Plaintiff, Kyle Vermes, and for his causes of action against Defendants,

states and alleges as follows:

                                           PARTIES

       1.      Plaintiff Kyle Vermes is a citizen and resident of the State of Kansas, residing at

the address stated above.

       2.      Defendant Home Depot U.S.A., Inc. (hereinafter “Home Depot”) is and at all

relevant times was a Delaware corporation. Defendant Home Depot’s registered agent for service
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 2 of 9




of process is Corporation Service Company, 2900 SW Wanamaker Drive, Suite 204, Topeka,

Kansas 66614.

        3.      Defendant AS America, Inc. (hereinafter “American Standard”) a Delaware

corporation. Defendant American Standard’s registered agent for service of process is CT

Corporation System, 120 South Central Avenue, Clayton, Missouri 63105.

                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1)

because Plaintiff and Defendants are citizens and residents of different states; and the amount in

controversy exceeds $75,000.00, excluding interest and costs.

        5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because the

Defendants conduct business in this district and are subject to personal jurisdiction in this judicial

district. Venue is also proper in this district pursuant to 28 U.S.C. § 1391(a) because it is where a

substantial part of the events or omissions giving rise to the claim occurred, including the

underlying accident and injuries.

                 GENERAL ALLEGATIONS COMMON TO ALL COUNTS

        6.      At all times herein mentioned, Defendant Home Depot was and is an operator of

store #2209 located at 8000 West 135th Street, Overland Park, Johnson County, Kansas 66223

(hereinafter “Overland Park Home Depot”).

        7.      At all times herein mentioned, the Overland Park Home Depot was open to the

public and was open for business at the time of the incident in question.

        8.      On or about July 8, 2018, Plaintiff was a valid invitee of the Overland Park Home

Depot and was shopping for a toilet at that place of business in an area of the store which was open

to invitees.



                                                  2
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 3 of 9




        9.       At the Overland Park Home Depot, Defendant Home Depot displayed American

Standard toilets packaged in cardboard boxes which were kept on a shelving unit. The toilets were

stacked two boxes high. Each box had handles on the sides which were designed to be used to lift

the box.

        10.      Plaintiff selected an American Standard toilet and attempted to lift the box off of

the box above which it was stacked.

        11.      As Plaintiff was lifting the box, the bottom of the box failed, and the toilet fell

through the box and landed directly on Plaintiff’s left foot.

        12.      As a direct and proximate result of Defendants’ negligence, Plaintiff suffered

severe, permanent, and progressive injuries and damages, including without limitation some or all

of the following:

              a. Pain and suffering;

              b. Broken first toe on left foot;

              c. Broken second toe on left foot;

              d. Past and future physical distress;

              e. Past and future medical and/or hospital related expenses;

              f. Past and future mental anguish and loss of enjoyment of life; and/or

              g. Future risk of pain and progression of the injuries, including arthritis.

                                     COUNT I – NEGLIGENCE
                                      Defendant Home Depot

        13.      Plaintiff adopts and incorporates by reference all other paragraphs as though fully

set forth herein.




                                                      3
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 4 of 9




       14.     Defendant Home Depot owed a duty to the invitees of the Overland Park Home

Depot to provide them with a safe shopping environment where items they lifted would not fall

through their packaging.

       15.     Defendant Home Depot breach that duty and was negligent individually, or by the

actions of its agents, in the following respects:

               a.      Stocking the toilet in a display when it knew or through the exercise of

                       reasonable care should have known that it was packaged in a manner that

                       was insufficient to keep the toilet from falling through the packaging when

                       lifted by a potential buyer, such as Plaintiff;

               b.      Failing to reasonably inspect the packaging of the toilet before placing it on

                       display;

               c.      Failing to reasonably inspect the packaging after placing it on display;

               d.      Failing to reasonably maintain the packaging of the toilet;

               e.      Failing to provide adequate assistance to Plaintiff so that Plaintiff could be

                       assisted in safely obtaining the toilet;

               f.      Failing to adopt and implement proper merchandise handling and storage

                       policies and procedures so that merchandise could be safely obtained by its

                       customers; and

               g.      Failing to ensure that merchandise which had damaged or defective

                       packaging that could fail was properly labeled to warn customers of the

                       danger.

       16.     As a direct and proximate result of Defendant Home Depot’s negligence and

carelessness, Defendant Home Depot caused and/or contributed to cause serious, permanent, and



                                                    4
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 5 of 9




progressive injuries, mental anguish, and other damages to Plaintiff for which he has and may

continue to need medical care and treatment.

        17.     As a direct and proximate result of Defendant Home Depot’s negligence and

carelessness, Plaintiff has incurred, and may in the future incur, medical expenses, the exact

amount of which cannot be determined at this time.

        18.     By reason of the foregoing, Plaintiff has been damaged as described in detail herein

and is entitled to fair and reasonable compensation, including all damages he is entitled to under

the law.

        WHEREFORE, Plaintiff prays for judgment against Defendants for damages in fair and

reasonable sums to compensate him for past, present, and future injuries, pre-judgment and post-

judgment interest, reasonable expenses and costs, and for all other just and appropriate relief.

                                  COUNT II – NEGLIGENCE
                                 Defendant American Standard

        19.     Plaintiff adopts and incorporates by reference all other paragraphs as though fully

set forth herein.

        20.     Defendant American Standard negligently packaged the toilet. The packaging

failed. The toilet fell out of the packaging when it was lifted by Plaintiff, crushing his toe.

        21.     Defendant American Standard negligently designed, manufactured, and selected

the packaging materials and packaged the toilet in material which permitted the toilet to fall out.

        22.     Defendant American Standard failed to test and/or inspect, or negligently failed to

correct the known defects, knowing that the packaging was defective. Had Defendant American

Standard tested and/or inspected, it would have known, or should have known, that the method of

packaging, or the packaging materials used, were not of sufficient strength to prevent the toilet

from falling out when lifted by a potential buyer, such as Plaintiff.

                                                  5
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 6 of 9




        23.     Defendant American Standard knew or should have known that is packaging

utilized for toilets of this type would fail and that the toilet would fall out. Defendant American

Standard was under a duty to warn its customers, such as Plaintiff and Defendant Home Depot,

that the packaging was defective and that, if the toilet fell out of the packaging, injury could result.

Defendant American Standard failed to warn with regard to the defective packaging.

        24.     As a direct and proximate result of Defendant American Standard’s negligence and

carelessness, Defendant American Standard caused and/or contributed to cause serious,

permanent, and progressive injuries, mental anguish, and other damages to Plaintiff for which he

has and may continue to need medical care and treatment.

        25.     As a direct and proximate result of Defendant American Standard’s negligence and

carelessness, Plaintiff has incurred, and may in the future incur, medical expenses, the exact

amount of which cannot be determined at this time.

        26.     By reason of the foregoing, Plaintiff has been damaged as described in detail herein

and is entitled to fair and reasonable compensation, including all damages he is entitled to under

the law.

        WHEREFORE, Plaintiff prays for judgment against Defendants for damages in fair and

reasonable sums to compensate him for past, present, and future injuries, pre-judgment and post-

judgment interest, reasonable expenses and costs, and for all other just and appropriate relief.

                     COUNT III – BREACH OF IMPLIED WARRANTY
                                  Defendant Home Depot

        27.     Plaintiff adopts and incorporates by reference all other paragraphs as though fully

set forth herein.

        28.     Defendant Home Depot warranted that the packaging of the toilet it displayed for

sale was reasonably fit for the purpose for which it was intended.

                                                   6
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 7 of 9




        29.     Plaintiff was entitled to rely that Defendant Home Depot had or required the

manufacturer/packager of the toilet to package it in a manner that was reasonably fit for the purpose

for which it was intended.

        30.     As a direct and proximate result of the breach of implied warranty by Defendant

Home Depot, Defendant Home Depot caused and/or contributed to cause serious, permanent, and

progressive injuries, mental anguish, and other damages to Plaintiff for which he has and may

continue to need medical care and treatment.

        31.     As a direct and proximate result of the breach of implied warranty by Defendant

Home Depot, Plaintiff has incurred, and may in the future incur, medical expenses, the exact

amount of which cannot be determined at this time.

        32.     For the reasons stated, Plaintiff has been damaged as described in detail herein and

is entitled to fair and reasonable compensation, including all damages he is entitled to under the

law.

        33.     By reason of the foregoing, Plaintiff has been damaged as described in detail herein

and is entitled to fair and reasonable compensation, including all damages he is entitled to under

the law.

        WHEREFORE, Plaintiff prays for judgment against Defendants for damages in fair and

reasonable sums to compensate him for past, present, and future injuries, pre-judgment and post-

judgment interest, reasonable expenses and costs, and for all other just and appropriate relief.

                     COUNT IV – BREACH OF IMPLIED WARRANTY
                             Defendant American Standard

        34.     Plaintiff adopts and incorporates by reference all other paragraphs as though fully

set forth herein.




                                                 7
        Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 8 of 9




       35.     Defendant American Standard warranted that the packaging of the toilet was

reasonably fit for the purpose for which it was intended.

       36.     Plaintiff was entitled to rely that the manufacturer/packager of the toilet packaged

it in a manner that was reasonably fit for the purpose for which it was intended.

       37.     As a direct and proximate result of the breach of implied warranty by Defendant

American Standard, Defendant American Standard caused and/or contributed to cause serious,

permanent, and progressive injuries, mental anguish, and other damages to Plaintiff for which he

has and may continue to need medical care and treatment.

       38.     As a direct and proximate result of the breach of implied warranty by Defendant

American Standard, Plaintiff has incurred, and may in the future incur, medical expenses, the exact

amount of which cannot be determined at this time.

       39.     For the reasons stated, Plaintiff has been damaged as described in detail herein and

is entitled to fair and reasonable compensation, including all damages he is entitled to under the

law.

       40.     By reason of the foregoing, Plaintiff has been damaged as described in detail herein

and is entitled to fair and reasonable compensation, including all damages he is entitled to under

the law.

       WHEREFORE, Plaintiff prays for judgment against Defendants for damages in fair and

reasonable sums to compensate him for past, present, and future injuries, pre-judgment and post-

judgment interest, reasonable expenses and costs, and for all other just and appropriate relief.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by Jury on all issues.

                           DESIGNATION OF PLACE OF TRIAL



                                                 8
Case 2:19-cv-02753-JWB-TJJ Document 1 Filed 12/12/19 Page 9 of 9




Plaintiff hereby requests the designated place of trial be in Kansas City, Kansas.

                              Respectfully submitted,

                              DAVIS, BETHUNE & JONES, LLC

                                     /s/ Wes Shumate
                              SCOTT S. BETHUNE                              #14044
                              WES SHUMATE                                   #23944
                              1100 Main Street, Suite 2930
                              Kansas City, MO 64105
                              Tel: (816)421-1600
                              Fax: (816)472-5972
                              E-Mail: sbethune@dbjlaw.net
                                       wshumate@dbjlaw.net
                              ATTORNEYS FOR PLAINTIFF




                                         9
